Name: Commission Regulation (EC) No 2051/1999 of 29 September 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 EN Official Journal of the European Communities 30. 9. 1999L 255/14 COMMISSION REGULATION (EC) No 2051/1999 of 29 September 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 1498/98 (2), and in particular Article 4 (1) thereof, (1) Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi- lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto; (2) Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regula- tion (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 30 September 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities30. 9. 1999 L 255/15 ANNEX to the Commission Regulation of 29 September 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 52,5 999 52,5 0707 00 05 628 125,1 999 125,1 0709 90 70 052 62,9 999 62,9 0805 30 10 052 75,8 388 69,9 512 61,0 524 56,2 528 71,9 999 67,0 0806 10 10 052 106,5 064 75,2 400 234,6 999 138,8 0808 10 20, 0808 10 50, 0808 10 90 064 37,9 388 57,2 400 44,5 800 185,5 804 41,8 999 73,4 0808 20 50 052 84,5 064 60,8 388 181,1 999 108,8 0809 30 10, 0809 30 90 052 113,7 999 113,7 0809 40 05 060 60,3 064 62,8 066 68,0 400 119,0 624 192,4 999 100,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2645/98 (OJ L 335, 10.12.1998, p. 22). Code 999 stands for of other origin.